

eHealth, Inc.
2020 Employee Stock Purchase Plan


Adopted by the Board of Directors: March 30, 2020
Approved by the Stockholders: June 9, 2020


1.General; Purpose.
(a)The Plan provides a means by which Eligible Employees of the Company and
certain designated Related Corporations may be given an opportunity to purchase
shares of Common Stock. The Plan permits the Company to grant a series of
Purchase Rights to Eligible Employees under an Employee Stock Purchase Plan. In
addition, the Plan permits the Company to grant a series of Purchase Rights to
Eligible Employees that do not meet the requirements of an Employee Stock
Purchase Plan.
(b)The Plan includes two components: a 423 Component and a Non-423 Component.
The Company intends (but makes no undertaking or representation to maintain) the
423 Component to qualify as an Employee Stock Purchase Plan. The provisions of
the 423 Component, accordingly, will be construed in a manner that is consistent
with the requirements of Section 423 of the Code. Except as otherwise provided
in the Plan or determined by the Board, the Non-423 Component will operate and
be administered in the same manner as the 423 Component.
(c)The Company, by means of the Plan, seeks to retain the services of such
Employees, to secure and retain the services of new Employees and to provide
incentives for such persons to exert maximum efforts for the success of the
Company and its Related Corporations.


2.Administration.
(a)The Board or the Committee will administer the Plan. References herein to the
Board shall be deemed to refer to the Committee except where context dictates
otherwise.
(b)The Board will have the power, subject to, and within the limitations of, the
express provisions of the Plan:
(i) To determine how and when Purchase Rights will be granted and the provisions
of each Offering (which need not be identical).
(ii) To designate from time to time (A) which Related Corporations of the
Company will be eligible to participate in the Plan, (B) whether such Related
Corporations will participate in the 423 Component or the Non-423 Component, and
(C) to the extent that the Company makes separate Offerings under the 423
Component, in which Offering the Related Corporations in the 423 Component will
participate.
(iii) To construe and interpret the Plan and Purchase Rights, and to establish,
amend and revoke rules and regulations for its administration. The Board, in the
exercise of this power, may correct any defect, omission or inconsistency in the
Plan, in a manner and to the extent it deems necessary or expedient to make the
Plan fully effective.
1

--------------------------------------------------------------------------------



(iv) To settle all controversies regarding the Plan and Purchase Rights granted
under the Plan.
(v) To suspend or terminate the Plan at any time as provided in Section 12.
(vi) To amend the Plan at any time as provided in Section 12.
(vii) Generally, to exercise such powers and to perform such acts as it deems
necessary or expedient to promote the best interests of the Company and its
Related Corporations and to carry out the intent that the Plan be treated as an
Employee Stock Purchase Plan with respect to the 423 Component.
(viii) To adopt such rules, procedures and sub-plans as are necessary or
appropriate to permit or facilitate participation in the Plan by Employees who
are foreign nationals or employed or located outside the United States. Without
limiting the generality of, and consistent with, the foregoing, the Board
specifically is authorized to adopt rules, procedures, and sub-plans regarding,
without limitation, eligibility to participate in the Plan, the definition of
eligible “earnings,” handling and making of Contributions, establishment of bank
or trust accounts to hold Contributions, payment of interest, conversion of
local currency, obligations to pay payroll tax, determination of beneficiary
designation requirements, withholding procedures and handling of share
issuances, any of which may vary according to applicable requirements, and
which, if applicable to a Related Corporation designated for participation in
the Non-423 Component, do not have to comply with the requirements of Section
423 of the Code.
(c)The Board may delegate some or all of the administration of the Plan to a
Committee or Committees. If administration is delegated to a Committee, the
Committee will have, in connection with the administration of the Plan, the
powers theretofore possessed by the Board that have been delegated to the
Committee, including the power to delegate to a subcommittee any of the
administrative powers the Committee is authorized to exercise (and references in
this Plan to the Board will thereafter be to the Committee or subcommittee),
subject, however, to such resolutions, not inconsistent with the provisions of
the Plan, as may be adopted from time to time by the Board. The Board may retain
the authority to concurrently administer the Plan with the Committee and may, at
any time, revest in the Board some or all of the powers previously delegated.
Whether or not the Board has delegated administration of the Plan to a
Committee, the Board will have the final power to determine all questions of
policy and expediency that may arise in the administration of the Plan.
(d)All determinations, interpretations and constructions made by the Board in
good faith will not be subject to review by any person and will be final,
binding and conclusive on all persons.
3.Shares of Common Stock Subject to the Plan.
(a)Subject to the provisions of Section 11(a) relating to Capitalization
Adjustments, the maximum number of shares of Common Stock that may be issued
under the Plan will not exceed 500,000 shares of Common Stock. For the avoidance
of doubt, up to the maximum number of shares of Common Stock reserved under this
Section 3(a) may be used to satisfy purchases of Common Stock under the 423
Component and any remaining portion of such maximum number of shares may be used
to satisfy purchases of Common Stock under the Non-423 Component.
(b)If any Purchase Right granted under the Plan terminates without having been
exercised in full, the shares of Common Stock not purchased under such Purchase
Right will again become available for issuance under the Plan.
2

--------------------------------------------------------------------------------



(c)The stock purchasable under the Plan will be shares of authorized but
unissued or reacquired Common Stock, including shares repurchased by the Company
on the open market.
4.Grant of Purchase Rights; Offering.
(a)The Board may from time to time grant or provide for the grant of Purchase
Rights to Eligible Employees under an Offering (consisting of one or more
Purchase Periods) on an Offering Date or Offering Dates selected by the Board.
Each Offering will be in such form and will contain such terms and conditions as
the Board will deem appropriate, and, with respect to the 423 Component, will
comply with the requirement of Section 423(b)(5) of the Code that all Employees
granted Purchase Rights will have the same rights and privileges. The terms and
conditions of an Offering shall be incorporated by reference into the Plan and
treated as part of the Plan. The provisions of separate Offerings need not be
identical, but each Offering will include (through incorporation of the
provisions of this Plan by reference in the document comprising the Offering or
otherwise) the period during which the Offering will be effective, which period
will not exceed 27 months beginning with the Offering Date, and the substance of
the provisions contained in Sections 5 through 8, inclusive.
(b)If a Participant has more than one Purchase Right outstanding under the Plan,
unless he or she otherwise indicates in forms delivered to the Company: (i) each
form will apply to all of his or her Purchase Rights under the Plan, and (ii) a
Purchase Right with a lower exercise price (or an earlier-granted Purchase
Right, if different Purchase Rights have identical exercise prices) will be
exercised to the fullest possible extent before a Purchase Right with a higher
exercise price (or a later-granted Purchase Right if different Purchase Rights
have identical exercise prices) will be exercised.
(c)The Board will have the discretion to structure an Offering so that if the
Fair Market Value of a share of Common Stock on the first Trading Day of a new
Purchase Period within that Offering is less than or equal to the Fair Market
Value of a share of Common Stock on the Offering Date for that Offering, then
(i) that Offering will terminate immediately as of that first Trading Day, and
(ii) the Participants in such terminated Offering will be automatically enrolled
in a new Offering beginning on the first Trading Day of such new Purchase
Period.
5.Eligibility.
(a)Purchase Rights may be granted only to Employees of the Company or, as the
Board may designate in accordance with Section 2(b), to Employees of a Related
Corporation. Except as provided in Section 5(b) or as required by Applicable
Law, an Employee will not be eligible to be granted Purchase Rights unless, on
the Offering Date, the Employee has been in the employ of the Company or the
Related Corporation, as the case may be, for such continuous period preceding
such Offering Date as the Board may require, but in no event will the required
period of continuous employment be equal to or greater than two years. In
addition, the Board may (unless prohibited by law) provide that no Employee will
be eligible to be granted Purchase Rights under the Plan unless, on the Offering
Date, such Employee’s customary employment with the Company or the Related
Corporation is more than 20 hours per week and more than five months per
calendar year or such other criteria as the Board may determine consistent with
Section 423 of the Code with respect to the 423 Component. The Board may also
exclude from participation in the Plan or any Offering Employees who are "highly
compensated employees" (within the meaning of Section 423(b)(4)(D) of the Code)
of the Company or a Related Corporation or a subset of such highly compensated
employees.
3

--------------------------------------------------------------------------------



(b)The Board may provide that each person who, during the course of an Offering,
first becomes an Eligible Employee will, on a date or dates specified in the
Offering which coincides with the day on which such person becomes an Eligible
Employee or which occurs thereafter, receive a Purchase Right under that
Offering, which Purchase Right will thereafter be deemed to be a part of that
Offering. Such Purchase Right will have the same characteristics as any Purchase
Rights originally granted under that Offering, as described herein, except that:
(i) the date on which such Purchase Right is granted will be the “Offering Date”
of such Purchase Right for all purposes, including determination of the exercise
price of such Purchase Right;
(ii) the period of the Offering with respect to such Purchase Right will begin
on its Offering Date and end coincident with the end of such Offering; and
(iii) the Board may provide that if such person first becomes an Eligible
Employee within a specified period of time before the end of the Offering, he or
she will not receive any Purchase Right under that Offering.
(c)No Employee will be eligible for the grant of any Purchase Rights if,
immediately after any such Purchase Rights are granted, such Employee owns stock
possessing five percent or more of the total combined voting power or value of
all classes of stock of the Company or of any Related Corporation. For purposes
of this Section 5(c), the rules of Section 424(d) of the Code will apply in
determining the stock ownership of any Employee, and stock which such Employee
may purchase under all outstanding Purchase Rights and options will be treated
as stock owned by such Employee.
(d)As specified by Section 423(b)(8) of the Code, an Eligible Employee may be
granted Purchase Rights only if such Purchase Rights, together with any other
rights granted under all Employee Stock Purchase Plans of the Company and any
Related Corporations, do not permit such Eligible Employee’s rights to purchase
stock of the Company or any Related Corporation to accrue at a rate which, when
aggregated, exceeds US $25,000 of Fair Market Value of such stock (determined at
the time such rights are granted, and which, with respect to the Plan, will be
determined as of their respective Offering Dates) for each calendar year in
which such rights are outstanding at any time.
(e)Officers of the Company and any designated Related Corporation, if they are
otherwise Eligible Employees, will be eligible to participate in Offerings under
the Plan. Notwithstanding the foregoing, the Board may (unless prohibited by
law) provide in an Offering that Employees who are highly compensated Employees
within the meaning of Section 423(b)(4)(D) of the Code will not be eligible to
participate.
(f)Notwithstanding anything in this Section 5 to the contrary, in the case of an
Offering under the Non-423 Component, an Eligible Employee (or group of Eligible
Employees) may be excluded from participation in the Plan or an Offering if the
Board has determined, in its sole discretion, that participation of such
Eligible Employee(s) is not advisable or practical for any reason.
6.Purchase Rights; Purchase Price.
(a)On each Offering Date, each Eligible Employee, pursuant to an Offering made
under the Plan, will be granted a Purchase Right to purchase up to that number
of shares of Common Stock purchasable either with a percentage or with a maximum
dollar amount, as designated by the Board, but in either case not exceeding 15%
of such Employee’s earnings (as defined by the Board in each Offering)
4

--------------------------------------------------------------------------------



during the period that begins on the Offering Date (or such later date as the
Board determines for a particular Offering) and ends on the date stated in the
Offering, which date will be no later than the end of the Offering.
(b)The Board will establish one or more Purchase Dates during an Offering on
which Purchase Rights granted for that Offering will be exercised and shares of
Common Stock will be purchased in accordance with such Offering.
(c)In connection with each Offering made under the Plan, the Board may specify
(i) a maximum number of shares of Common Stock that may be purchased by any
Participant on any Purchase Date during such Offering, (ii) a maximum aggregate
number of shares of Common Stock that may be purchased by all Participants
pursuant to such Offering and/or (iii) a maximum aggregate number of shares of
Common Stock that may be purchased by all Participants on any Purchase Date
under the Offering. If the aggregate purchase of shares of Common Stock issuable
upon exercise of Purchase Rights granted under the Offering would exceed any
such maximum aggregate number, then, in the absence of any Board action
otherwise, a pro rata (based on each Participant’s accumulated Contributions)
allocation of the shares of Common Stock (rounded down to the nearest whole
share) available will be made in as nearly a uniform manner as will be
practicable and equitable.
(d)The purchase price of shares of Common Stock acquired pursuant to Purchase
Rights will be not less than the lesser of:
(i) an amount equal to 85% of the Fair Market Value of the shares of Common
Stock on the Offering Date; or
(ii) an amount equal to 85% of the Fair Market Value of the shares of Common
Stock on the applicable Purchase Date.
7.Participation; Withdrawal; Termination.
(a)An Eligible Employee may elect to participate in an Offering and authorize
payroll deductions as the means of making Contributions by completing and
delivering to the Company, within the time specified in the Offering, an
enrollment form provided by the Company. The enrollment form will specify the
amount of Contributions not to exceed the maximum amount specified by the Board.
Each Participant’s Contributions will be credited to a bookkeeping account for
such Participant under the Plan and will be deposited with the general funds of
the Company except where Applicable Law requires that Contributions be deposited
with a third party. If permitted in the Offering, a Participant may begin such
Contributions with the first payroll occurring on or after the Offering Date
(or, in the case of a payroll date that occurs after the end of the prior
Offering but before the Offering Date of the next new Offering, Contributions
from such payroll will be included in the new Offering). If permitted in the
Offering, a Participant may thereafter reduce (including to zero) or increase
his or her Contributions. If required under Applicable Law or if specifically
provided in the Offering, in addition to or instead of making Contributions by
payroll deductions, a Participant may make Contributions through the payment by
cash, check or wire transfer prior to a Purchase Date.
(b)During an Offering, a Participant may cease making Contributions and withdraw
from the Offering by delivering to the Company a withdrawal form provided by the
Company. The Company may impose a deadline before a Purchase Date for
withdrawing. Upon such withdrawal, such Participant’s Purchase Right in that
Offering will immediately terminate and the Company will distribute as soon as
practicable to such Participant all of his or her accumulated but unused
Contributions and such
5

--------------------------------------------------------------------------------



Participant’s Purchase Right in that Offering shall thereupon terminate. A
Participant’s withdrawal from that Offering will have no effect upon his or her
eligibility to participate in any other Offerings under the Plan, but such
Participant will be required to deliver a new enrollment form to participate in
subsequent Offerings.
(c)Unless otherwise required by Applicable Law, Purchase Rights granted pursuant
to any Offering under the Plan will terminate immediately if the Participant
either (i) is no longer an Employee for any reason or for no reason (subject to
any post-employment participation period required by law) or (ii) is otherwise
no longer eligible to participate. The Company will distribute as soon as
practicable to such individual all of his or her accumulated but unused
Contributions.
(d)Unless otherwise determined by the Board, a Participant whose employment
transfers or whose employment terminates with an immediate rehire (with no break
in service) by or between the Company and a Related Corporation that has been
designated for participation in the Plan will not be treated as having
terminated employment for purposes of participating in the Plan or an Offering;
however, if a Participant transfers from an Offering under the 423 Component to
an Offering under the Non-423 Component, the exercise of the Participant’s
Purchase Right will be qualified under the 423 Component only to the extent such
exercise complies with Section 423 of the Code. If a Participant transfers from
an Offering under the Non-423 Component to an Offering under the 423 Component,
the exercise of the Purchase Right will remain non-qualified under the Non-423
Component. The Board may establish different and additional rules governing
transfers between separate Offerings within the 423 Component and between
Offerings under the 423 Component and Offerings under the Non-423 Component.
(e)During a Participant’s lifetime, Purchase Rights will be exercisable only by
such Participant. Purchase Rights are not transferable by a Participant, except
by will, by the laws of descent and distribution, or, if permitted by the
Company, by a beneficiary designation as described in Section 10.
(f)Unless otherwise specified in the Offering or as required by Applicable Law,
the Company will have no obligation to pay interest on Contributions.
8.Exercise of Purchase Rights.
(a)On each Purchase Date, each Participant’s accumulated Contributions will be
applied to the purchase of shares of Common Stock, up to the maximum number of
shares of Common Stock permitted by the Plan and the applicable Offering, at the
purchase price specified in the Offering. No fractional shares will be issued
unless specifically provided for in the Offering.
(b)Unless otherwise provided in the Offering, if any amount of accumulated
Contributions remains in a Participant’s account after the purchase of shares of
Common Stock on the final Purchase Date of an Offering, then such remaining
amount will not roll over to the next Offering and will instead be distributed
in full to such Participant after the final Purchase Date of such Offering
without interest (unless otherwise required by Applicable Law).
(c)No Purchase Rights may be exercised to any extent unless the shares of Common
Stock to be issued upon such exercise under the Plan are covered by an effective
registration statement pursuant to the Securities Act and the Plan is in
material compliance with all applicable U.S. federal and state, foreign and
other securities, exchange control and other laws applicable to the Plan. If on
a Purchase Date the shares of Common Stock are not so registered or the Plan is
not in such compliance, no Purchase Rights will be exercised on such Purchase
Date, and the Purchase Date will be delayed until the shares of
6

--------------------------------------------------------------------------------



Common Stock are subject to such an effective registration statement and the
Plan is in material compliance, except that the Purchase Date will in no event
be more than 27 months from the Offering Date. If, on the Purchase Date, as
delayed to the maximum extent permissible, the shares of Common Stock are not
registered and the Plan is not in material compliance with all Applicable Laws,
as determined by the Company in its sole discretion, no Purchase Rights will be
exercised and all accumulated but unused Contributions will be distributed to
the Participants without interest (unless the payment of interest is otherwise
required by Applicable Law)
(d)The Company may require that shares of Common Stock be retained with a
particular broker or agent for a designated period of time and/or may establish
other procedures to permit tracking of qualifying and disqualifying dispositions
of such shares of Common Stock.
9.Covenants of the Company.
The Company will seek to obtain from each U.S. federal or state, foreign or
other regulatory commission or agency having jurisdiction over the Plan such
authority as may be required to grant Purchase Rights and issue and sell shares
of Common Stock thereunder unless the Company determines, in its sole
discretion, that doing so would cause the Company to incur costs that are
unreasonable. If, after commercially reasonable efforts, the Company is unable
to obtain the authority that counsel for the Company deems necessary for the
grant of Purchase Rights or the lawful issuance and sale of Common Stock under
the Plan, and at a commercially reasonable cost, the Company will be relieved
from any liability for failure to grant Purchase Rights and/or to issue and sell
Common Stock upon exercise of such Purchase Rights.
10.Death of Participant.
If a Participant dies, the Company will deliver any shares of Common Stock
and/or Contributions to the executor or administrator of the estate of the
Participant. If no executor or administrator has been appointed (to the
knowledge of the Company), the Company, in its sole discretion, may deliver such
shares of Common Stock and/or Contributions, without interest (unless the
payment of interest is otherwise required by Applicable Law), to the
Participant’s spouse, dependents or relatives, or if no spouse, dependent or
relative is known to the Company, then to such other person as the Company may
designate.
11.Adjustments upon Changes in Common Stock; Corporate Transactions.
(a)In the event of a Capitalization Adjustment, the Board will appropriately and
proportionately adjust: (i) the class(es) and maximum number of securities
subject to the Plan pursuant to Section 3(a), (ii) the class(es) and maximum
number of securities by which the share reserve is to increase automatically
each year pursuant to Section 3(a), (iii) the class(es) and number of securities
subject to, and the purchase price applicable to outstanding Offerings and
Purchase Rights, and (iv) the class(es) and number of securities that are the
subject of the purchase limits under each ongoing Offering. The Board will make
these adjustments, and its determination will be final, binding and conclusive.
(b)In the event of a Corporate Transaction, then: (i) any surviving corporation
or acquiring corporation (or the surviving or acquiring corporation’s parent
company) may assume or continue outstanding Purchase Rights or may substitute
similar rights (including a right to acquire the same consideration paid to the
stockholders in the Corporate Transaction) for outstanding Purchase Rights, or
(ii) if any surviving or acquiring corporation (or its parent company) does not
assume or continue such Purchase Rights or does not substitute similar rights
for such Purchase Rights, then the Participants’
7

--------------------------------------------------------------------------------



accumulated Contributions will be used to purchase shares of Common Stock
(rounded down to the nearest whole share) within ten business days prior to the
Corporate Transaction under the outstanding Purchase Rights, and the Purchase
Rights will terminate immediately after such purchase.
12.Amendment, Termination or Suspension of the Plan.
(a)The Board may amend the Plan at any time in any respect the Board deems
necessary or advisable. However, except as provided in Section 11(a) relating to
Capitalization Adjustments, stockholder approval will be required for any
amendment of the Plan for which stockholder approval is required by Applicable
Law.
(b)The Board may suspend or terminate the Plan at any time. No Purchase Rights
may be granted under the Plan while the Plan is suspended or after it is
terminated.
Any benefits, privileges, entitlements and obligations under any outstanding
Purchase Rights granted before an amendment, suspension or termination of the
Plan will not be materially impaired by any such amendment, suspension or
termination except (i) with the consent of the person to whom such Purchase
Rights were granted, (ii) as necessary to comply with any laws, listing
requirements, or governmental regulations (including, without limitation, the
provisions of Section 423 of the Code and the regulations and other interpretive
guidance issued thereunder relating to Employee Stock Purchase Plans) including
without limitation any such regulations or other guidance that may be issued or
amended after the date the Plan is adopted by the Board, or (iii) as necessary
to obtain or maintain favorable tax, listing, or regulatory treatment. To be
clear, the Board may amend outstanding Purchase Rights without a Participant’s
consent if such amendment is necessary to ensure that the Purchase Right and/or
the Plan complies with the requirements of Section 423 of the Code with respect
to the 423 Component or with respect to other Applicable Laws. Notwithstanding
anything in the Plan or any Offering Document to the contrary, the Board will be
entitled to: (i) establish the exchange ratio applicable to amounts withheld in
a currency other than U.S. dollars; (ii) permit Contributions in excess of the
amount designated by a Participant in order to adjust for mistakes in the
Company’s processing of properly completed Contribution elections; (iii)
establish reasonable waiting and adjustment periods and/or accounting and
crediting procedures to ensure that amounts applied toward the purchase of
Common Stock for each Participant properly correspond with amounts withheld from
the Participant’s Contributions; (iv) amend any outstanding Purchase Rights or
clarify any ambiguities regarding the terms of any Offering to enable the
Purchase Rights to qualify under and/or comply with Section 423 of the Code with
respect to the 423 Component; and (v) establish other limitations or procedures
as the Board determines in its sole discretion advisable that are consistent
with the Plan. The actions of the Board pursuant to this paragraph will not be
considered to alter or impair any Purchase Rights granted under an Offering as
they are part of the initial terms of each Offering and the Purchase Rights
granted under each Offering.
13.Tax Qualification; Tax Withholding.
(a)Although the Company may endeavor to (i) qualify a Purchase Right for special
tax treatment under the laws of the United States or jurisdictions outside of
the United States or (ii) avoid adverse tax treatment, the Company makes no
representation to that effect and expressly disavows any covenant to maintain
special or to avoid unfavorable tax treatment, notwithstanding anything to the
contrary in this Plan. The Company will be unconstrained in its corporate
activities without regard to the potential negative tax impact on Participants.
8

--------------------------------------------------------------------------------



(b)Each Participant will make arrangements, satisfactory to the Company and any
applicable Related Corporation, to enable the Company or the Related Corporation
to fulfill any withholding obligation for Tax-Related Items. Without limitation
to the foregoing, in the Company’s sole discretion and subject to Applicable
Law, such withholding obligation may be satsified in whole or in part by (i)
withholding from the Participant’s salary or any other cash payment due to the
Participant from the Company or a Related Corporation; (ii) withholding from the
proceeds of the sale of shares of Common Stock acquired under the Plan, either
through a voluntary sale or a mandatory sale arranged by the Company; or (iii)
any other method deemed acceptable by the Board.
14.Effective Date of Plan.
The Plan will become effective on the date that it is approved by the Company’s
stockholders. No Purchase Rights will be exercised unless and until the Plan has
been approved by the stockholders of the Company, which approval must be within
12 months before or after the date the Plan is adopted (or if required under
Section 12(a) above, materially amended) by the Board.
15.Miscellaneous Provisions.
(a)Proceeds from the sale of shares of Common Stock pursuant to Purchase Rights
will constitute general funds of the Company.
(b)A Participant will not be deemed to be the holder of, or to have any of the
rights of a holder with respect to, shares of Common Stock subject to Purchase
Rights unless and until the Participant’s shares of Common Stock acquired upon
exercise of Purchase Rights are recorded in the books of the Company (or its
transfer agent).
(c)The Plan and Offering do not constitute an employment contract. Nothing in
the Plan or in the Offering will in any way alter the at will nature of a
Participant’s employment, if applicable, or be deemed to create in any way
whatsoever any obligation on the part of any Participant to continue in the
employ of the Company or a Related Corporation, or on the part of the Company or
a Related Corporation to continue the employment of a Participant.
(d)The provisions of the Plan will be governed by the laws of the State of
Delaware without resort to that state’s conflicts of laws rules.
(e)If any particular provision of the Plan is found to be invalid or otherwise
unenforceable, such provision will not affect the other provisions of the Plan,
but the Plan will be construed in all respects as if such invalid provision were
omitted.
(f)If any provision of the Plan does not comply with Applicable Law, such
provision shall be construed in such a manner as to comply with Applicable Law.
(g)All forms referenced in the Plan may be in an electronic format.
16.Definitions.
As used in the Plan, the following definitions will apply to the capitalized
terms indicated below:
9

--------------------------------------------------------------------------------



(a)“423 Component” means the part of the Plan, which excludes the Non-423
Component, pursuant to which Purchase Rights that satisfy the requirements for
an Employee Stock Purchase Plan may be granted to Eligible Employees.
(b)“Applicable Law” means shall mean any applicable securities, federal, state,
foreign, material local or municipal or other law, statute, constitution,
principle of common law, resolution, ordinance, code, edict, decree, rule,
listing rule, regulation, judicial decision, ruling or requirement issued,
enacted, adopted, promulgated, implemented or otherwise put into effect by or
under the authority of any Governmental Body (or under the authority of the
Nasdaq Stock Market or the Financial Industry Regulatory Authority).
(c)“Board” means the Board of Directors of the Company.
(d)“Capitalization Adjustment” means any change that is made in, or other events
that occur with respect to, the Common Stock subject to the Plan or subject to
any Purchase Right after the date the Plan is adopted by the Board without the
receipt of consideration by the Company through merger, consolidation,
reorganization, recapitalization, reincorporation, stock dividend, dividend in
property other than cash, large nonrecurring cash dividend, stock split,
liquidating dividend, combination of shares, exchange of shares, change in
corporate structure or other similar equity restructuring transaction, as that
term is used in Financial Accounting Standards Board Accounting Standards
Codification Topic 718 (or any successor thereto). Notwithstanding the
foregoing, the conversion of any convertible securities of the Company will not
be treated as a Capitalization Adjustment.
(e) “Code” means the U.S. Internal Revenue Code of 1986, as amended, including
any applicable regulations and guidance thereunder.
(f)“Committee” means a committee of one or more members of the Board to whom
authority has been delegated by the Board in accordance with Section 2(c).
(g)“Common Stock” means the Common Stock of the Company.
(h) “Company” means eHealth, Inc., a Delaware corporation.
(i)“Contributions” means the payroll deductions and other additional payments
specifically provided for in the Offering that a Participant contributes to fund
the exercise of a Purchase Right. A Participant may make additional payments
into his or her account if specifically provided for in the Offering, and then
only if the Participant has not already had the maximum permitted amount
withheld during the Offering through payroll deductions.
(j)“Corporate Transaction” means the consummation, in a single transaction or in
a series of related transactions, of any one or more of the following events:
(i) a sale or other disposition of all or substantially all, as determined by
the Board in its sole discretion, of the consolidated assets of the Company and
its subsidiaries;
(ii) a sale or other disposition of more than 50% of the outstanding securities
of the Company;
(iii) a merger, consolidation or similar transaction following which the Company
is not the surviving corporation; or
10

--------------------------------------------------------------------------------



(iv) a merger, consolidation or similar transaction following which the Company
is the surviving corporation but the shares of Common Stock outstanding
immediately preceding the merger, consolidation or similar transaction are
converted or exchanged by virtue of the merger, consolidation or similar
transaction into other property, whether in the form of securities, cash or
otherwise.
(k)“Director” means a member of the Board.
(l)“Eligible Employee” means an Employee who meets the requirements set forth in
the document(s) governing the Offering for eligibility to participate in the
Offering, provided that such Employee also meets the requirements for
eligibility to participate set forth in the Plan.
(m)“Employee” means any person, including an Officer or Director, who is
“employed” for purposes of Section 423(b)(4) of the Code by the Company or a
Related Corporation. However, service solely as a Director, or payment of a fee
for such services, will not cause a Director to be considered an “Employee” for
purposes of the Plan.
(n)“Employee Stock Purchase Plan” means a plan that grants Purchase Rights
intended to be options issued under an “employee stock purchase plan,” as that
term is defined in Section 423(b) of the Code.
(o)“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended and
the rules and regulations promulgated thereunder.
(p)“Fair Market Value” means, as of any date, the value of the Common Stock
determined as follows:
(i) If the Common Stock is listed on any established stock exchange or traded on
any established market, the Fair Market Value of a share of Common Stock will be
the closing sales price for such stock as quoted on such exchange or market (or
the exchange or market with the greatest volume of trading in the Common Stock)
on the date of determination, as reported in such source as the Board deems
reliable. Unless otherwise provided by the Board, if there is no closing sales
price for the Common Stock on the date of determination, then the Fair Market
Value will be the closing sales price on the last preceding date for which such
quotation exists.
(ii) In the absence of such markets for the Common Stock, the Fair Market Value
will be determined by the Board in good faith in compliance with Applicable Laws
and regulations and in a manner that complies with Sections 409A of the Code
(q) “Governmental Body” means any: (a) nation, state, commonwealth, province,
territory, county, municipality, district or other jurisdiction of any nature;
(b) federal, state, local, municipal, foreign or other government; (c)
governmental or regulatory body, or quasi-governmental body of any nature
(including any governmental division, department, administrative agency or
bureau, commission, authority, instrumentality, official, ministry, fund,
foundation, center, organization, unit, body or entity and any court or other
tribunal, and for the avoidance of doubt, any tax authority) or other body
exercising similar powers or authority; or (d) self-regulatory organization
(including the Nasdaq Stock Market and the Financial Industry Regulatory
Authority).
11

--------------------------------------------------------------------------------



(r)“Non-423 Component” means the part of the Plan, which excludes the 423
Component, pursuant to which Purchase Rights that are not intended to satisfy
the requirements for an Employee Stock Purchase Plan may be granted to Eligible
Employees.
(s)“Offering” means the grant to Eligible Employees of Purchase Rights, with the
exercise of those Purchase Rights automatically occurring at the end of one or
more Purchase Periods. The terms and conditions of an Offering will generally be
set forth in the “Offering Document” approved by the Board for that Offering.
(t)“Offering Date” means a date selected by the Board for an Offering to
commence.
(u)“Officer” means a person who is an officer of the Company or a Related
Corporation within the meaning of Section 16 of the Exchange Act.
(v) “Participant” means an Eligible Employee who holds an outstanding Purchase
Right.
(w)“Plan” means this eHealth, Inc. 2020 Employee Stock Purchase Plan, as amended
from time to time, including both the 423 Component and the Non-423 Component.
(x)“Purchase Date” means one or more dates during an Offering selected by the
Board on which Purchase Rights will be exercised and on which purchases of
shares of Common Stock will be carried out in accordance with such Offering.
(y)“Purchase Period” means a period of time specified within an Offering,
generally beginning on the Offering Date or on the first Trading Day following a
Purchase Date, and ending on a Purchase Date. An Offering may consist of one or
more Purchase Periods.
(z)“Purchase Right” means an option to purchase shares of Common Stock granted
pursuant to the Plan.
(aa)“Related Corporation” means any “parent corporation” or “subsidiary
corporation” of the Company whether now or subsequently established, as those
terms are defined in Sections 424(e) and (f), respectively, of the Code.
(bb) “Securities Act” means the U.S. Securities Act of 1933, as amended.
(cc) “Tax-Related Items” means any income tax, social insurance, payroll tax,
fringe benefit tax, payment on account or other tax-related items arising out of
or in relation to a Participant’s participation in the Plan, including, but not
limited to, the exercise of a Purchase Right and the receipt of shares of Common
Stock or the sale or other disposition of shares of Common Stock acquired under
the Plan.
(dd) “Trading Day” means any day on which the exchange(s) or market(s) on which
shares of Common Stock are listed, including but not limited to the NYSE, Nasdaq
Global Select Market, the Nasdaq Global Market, the Nasdaq Capital Market or any
successors thereto, is open for trading.


12